Citation Nr: 1041861	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
status post left patella tendon rupture and surgical repair with 
minor degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from November 1979 to 
August 1989.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery Alabama.  

In a notice of disagreement dated in April 2006, the Veteran 
requested a hearing before RO personnel.  However, he withdrew 
the request in an April 2007 statement.  


FINDINGS OF FACT

The Veteran's service-connected left knee disability is 
manifested by range of motion with flexion limited to 98 degrees 
and extension limited to zero degrees, both with pain on active 
motion and repetitive motion.  There is no additional functional 
loss with repetitive motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
status post left patella tendon rupture and surgical repair with 
minor degenerative changes have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in June 2005.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

However, there was no VCAA letter advising the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  In this regard, in Pelegrini II, the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  However, both the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, so 
that the essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in June 2005 and 
adjudicating the case in an August 2005 rating decision, the RO 
readjudicated the claim in a May 2007 SOC and an August 2010 
SSOC.  In short, the content error here does not affect the 
essential fairness of adjudication of this case, and is not 
prejudicial.  Therefore, the presumption of prejudice is 
rebutted.  For these reasons, no further development is required 
regarding the duty to notify.  In any event, the Veteran has 
never alleged how any content error prevented him from 
meaningfully participating in the adjudication of his claims.  As 
such, the Veteran has not established prejudicial error in the 
content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 
S. Ct. 1696 (2009).

Finally, with regard to the additional notice requirements for 
increased rating claims, as is the case here with the issue 
currently on appeal, no VCAA letter was sent that was compliant 
with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically, the Veteran was not advised of the 
evidentiary and legal criteria necessary to substantiate a higher 
rating for his status post left patella tendon rupture and 
surgical repair with minor degenerative changes.  In any event, 
the Federal Circuit Court recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  Regardless, overall, the Board is satisfied that the RO 
provided both generic and specific VCAA notice as to the 
increased rating claim when considering all of the VCAA letters 
provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  The Veteran and his representative also 
submitted lay statements as support of his claim.  Further, the 
VA has provided the Veteran with VA examinations in connection 
with his claim.  There is no indication that any additional 
evidence remains outstanding.  Thus, the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R.   § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor. 
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, as is the 
case here with the Veteran's claim for an increased rating for 
status post left patella tendon rupture and surgical repair with 
minor degenerative changes, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Court has held that VA's determination of 
the "present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is, the Board must consider whether there have been 
times when the Veteran's disability has been more severe than at 
others.  If so, the Board may "stage" the rating.  The relevant 
temporal focus for adjudicating the level of disability of an 
increased-rating claim is from one year before the claim was 
filed (here, May 2004) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

In this case, the Veteran's status post left patella tendon 
rupture and surgical repair with minor degenerative changes is 
rated Diagnostic Code 5260 (limitation of leg flexion), 38 C.F.R. 
§ 4.71a.

The diagnostic codes that focus on limitation of motion of the 
knee are Diagnostic Codes 5260 and 5261.  Normal range of motion 
of the knee is to zero degrees extension and to 140 degrees 
flexion.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 
5260, a noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; a 20 
percent rating will be assigned for limitation of flexion of the 
leg to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA General Counsel has held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 
(Sept. 17, 2004).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Here, from July 27, 1992, until the present, the Veteran's 
service-connected left knee disability has been rated as 10 
percent disabling under Diagnostic Code 5260 (limitation of 
flexion of the leg).  38 C.F.R. § 4.71a.  For the period of May 
25, 2007, to June 30, 2007, the RO assigned the Veteran's left 
knee disability a temporary total disability rating.  See 38 
C.F.R. § 4.30.  However, the temporary 100 percent rating from 
May 25, 2007, to June 30, 2007, is not a subject of the current 
appeal.  

A review of the evidence reveals that the Veteran reported pain 
and popping in the left knee in July 2003.  He received an 
injection at the time, but still reported no relief in August 
2003.  In June 2005, he reported that his symptoms were 
worsening.  See private treatment records from M. G. Martin, 
M.D., dated from July 2003 to June 2005.

In July 2005, the Veteran was provided a VA examination.  During 
the examination, the Veteran reported less pain in his left knee 
in recent years, but reported "something that 'pops out' or 
'slips' when he is walking," which causes flares of pain.  He 
also stated that his left knee would swell and become painful 
after working all day.  He could walk at least three to four 
blocks without pain, and standing was not limited.  He also 
reported some stiffness and pain in the knee in the first few 
steps after sitting for a prolonged period of time.  Upon 
examination, the Veteran was observed to get in and out of his 
chair, and on and off the examining table, with ease.  He walked 
with a normal gait.  The range of motion in the left knee was 
from 0 to 100 degrees of flexion.  There was moderate prominence 
of the infrapatellar fat pad.  The patella itself did not appear 
to be high riding to any significant degree.  There was no 
effusion.  The ligaments were stable and intact.  No other 
abnormality was noted in the left knee.    

The evidence of record is silent as to treatment for the left 
knee from July 2005 until April 2007.

Another VA examination in April 2007 showed complaints of 
swelling and increased stiffness, particularly upon rising in the 
morning.  The Veteran also reported that, when going up and down 
steps, he had the sense of "something want[ing] to 'jump out of 
place' in the knee," although he did not indicate any 
subpatellar subluxation or dislocation.  He reported having had 
cortisone injections in the left knee on two occasions, which 
provided some short-lived relief.  He reported walking a great 
deal for his job and climbing in and out of a large, 18-wheel 
truck to deliver mail.  He could stand and sit well.  On 
examination, the Veteran was again observed to get in and out of 
his chair, and on and off the examining table, with minimal 
difficulty.  He walked with a normal gait.  The range of motion 
in the left knee was from 0 to 105 degrees.  There was tenderness 
about the anterior aspect of the patella and infrapatellar fat 
pad hypertrophy on either side of the patellar tendon, which was 
noted on the previous VA examination in July 2005.  However, 
there was no instability of the knee.  Ligaments were stable and 
intact.  There was no positive McMurray's and no other 
abnormality in the knee joint.  There also was no increased 
limitation of motion due to weakness, fatigability, or 
incoordination.  Repetitive use was not an issue.

An April 2007 magnetic resonance imaging (MRI) taken of the 
Veteran's left knee showed patellar tendinoapthy with small 
ossicle at the inferior pole of the patella.  There was 
elongation of the patellar tendon with mild patella alta.  There 
also was chondromalacia of the patella with loss of articular 
cartiglage along with lateral and medial facets and marginal 
osteophytes inferiorly.  There was chondromalacia of the 
trochlear groove.  The Veteran reported being significantly 
bothered by his knee.  Examination showed mild crepitus, 
tenderness, and positive patellar grind.
In May 2007, the Veteran underwent an arthroscopy of the left 
knee.  See private MRI report and private treatment records from 
St. Vincent Hospital dated from April 2007 to June 2007.

Following the arthroscopy, the Veteran underwent physical 
therapy.  May 2007 and June 2007 physical therapy treatment 
records showed complaints of pain, soreness, tenderness, and 
giving way of the left knee, which caused him to fall on two 
occasions.  However, treatment notes at the end of June 2007 
indicated that the Veteran's knee pain had decreased, that 
patellar mobility was slowly improving, and that passive knee 
flexion had improved.  See private treatment records from South 
Park Physical Therapy dated from May 2007 to July 2007.        

There is no evidence of subsequent treatment for complaints 
regarding the left knee.

The Veteran was recently provided a VA examination in August 
2009.  At the time, he reported frequent stiffness with a feeling 
of instability with certain movements and pain with any strain by 
misstep.  He indicated that he wore an elastic sleeve brace.  He 
reported symptoms of pain, stiffness, and the motion of the left 
knee being affected, but did not report symptoms of deformity, 
giving way, instability, weakness, incoordination, flare-ups, or 
other symptoms.  Upon examination, he had a normal gait.  There 
was tenderness and crepitation, but no clicks or snaps, grinding, 
instability, meniscus abnormality, abnormal tendons or bursae, or 
other knee abnormality.  The range of motion of the left knee was 
from 17 degrees to 98 degrees in flexion and 0 degrees in 
extension.  There was objective evidence of pain with active 
motion and following repetitive motion, but there were no 
additional limitations after three repetitions of range of 
motion.  There was no ankylosis.  The diagnosis was mild 
degenerative arthrosis, left knee.   

Thus, there is no evidence to support a disability rating in 
excess of 10 percent based on consideration of limitation of 
motion or with functional loss, as the Veteran has not exhibited 
limited flexion of the left knee to 30 or 15 degrees, even when 
accounting for the factors of functional loss.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Therefore, the Board 
finds that a disability rating in excess of 10 percent for the 
Veteran's status post left patella tendon rupture and surgical 
repair with minor degenerative changes is not warranted.  38 
C.F.R. § 4.7.

The Board notes that, although there are other diagnostic codes 
for knee and leg disabilities that provide disability ratings in 
excess of 10 percent, they are not more appropriate because the 
facts of the case do not support their application.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5257 (other impairment of the knee), Diagnostic 
Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage), Diagnostic Code 5262 
(impairment of the tibia and fibula), and Diagnostic Code 5263 
(genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is supported by 
explanation and evidence).

Conceivably, the Veteran could be rated under Diagnostic Code 
5261 (limitation of extension of the leg); however, this rating 
would be a noncompensable rating at the most because the Veteran 
has a full range of motion of the left knee with zero degrees in 
extension.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 percent 
for status post left patella tendon rupture and surgical repair 
with minor degenerative changes.  38 C.F.R. § 4.3.

The Board adds that it does not find that the Veteran's left knee 
disorder should be increased for any other separate period based 
on the facts found during the appeal period.  Hart, supra.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra- schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's left knee disability markedly 
interferes with his ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular Rating 
Schedule. VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 (disability 
ratings are based on the average impairment of earning capacity).


ORDER

A disability rating in excess of 10 percent for status post left 
patella tendon rupture and surgical repair with minor 
degenerative changes is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


